PER CURIAM.
We affirm but remand to the trial court for the entry of a corrected order revoking probation. Hamilton v. State, 578 So.2d 526 (Fla. 4th DCA 1991). The order revoking probation incorporates by reference the amended affidavit of violation of probation. The amended affidavit alleges six violations. Only four of the six violations formed the basis of the order revoking probation. Accordingly, the trial court should correct the order to refer to only those orally announced at the conclusion of the revocation hearing.
GUNTHER, C.J., and STEVENSON and SHAHOOD, JJ., concur.